EXHIBIT 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of the 31st day of
December, 2004 (the “Effective Date”), by and between VENTAS, INC., a Delaware
corporation (the “Company”), and Richard A. Schweinhart (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is employed by the Company pursuant to the terms of that
certain Employment Agreement dated December 2, 2002 (the “Original Employment
Agreement”);

 

WHEREAS, the term of the Original Employment Agreement expires on December 31,
2004;

 

WHEREAS, the Company and the Executive desire to enter into this Agreement and
amend and restate the Original Employment Agreement to, among other things,
extend the term of the Original Employment Agreement.

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follow:

 

1. Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. Subject to the termination provisions hereinafter provided, the term
of Executive’s employment under this Agreement (the “Term”) shall begin on the
Effective Date (the “Commencement Date”), and shall end on the anniversary which
is one year after such date, or if later, such later date to which the Term is
extended pursuant to the following sentence. On the Commencement Date and on
each day thereafter, the Term shall be automatically extended each day by one
day to create an evergreen one year term until, at any time after the first
anniversary of the Commencement Date, the Company delivers written notice (an
“Expiration Notice”) to Executive or Executive delivers an Expiration Notice to
Company, in either case, to the effect that the Agreement shall expire on a date
specified in the Expiration Notice that is not less than 12 months after the
date the Expiration Notice is delivered to the Company or the Executive,
respectively.

 

2. Duties. The Company shall employ Executive during the Term as its Senior Vice
President and Chief Financial Officer. Executive shall report to the Chief
Executive Officer of the Company (the “CEO”). Executive shall have the duties
and responsibilities consistent with Chief Financial Officers of other
publicly-traded healthcare real estate investment trusts, including, without
limitation, the duty and responsibility to manage the financial function of the
Company. Executive shall perform such other duties (including but not limited to
presentations at industry conferences) as are assigned to him by the CEO.
Executive’s duties will be performed at and from the Company’s corporate
headquarters in Louisville, Kentucky; subject, however, to such travel to the
Company’s offices in Chicago, Illinois as may be required for the performance of
Executive’s duties or as may be requested by the CEO.



--------------------------------------------------------------------------------

3. Extent of Services. Subject to the direction and control of the CEO,
Executive shall have the power and authority commensurate with his executive
status and necessary to perform his duties hereunder. The Company shall provide
Executive the resources necessary to perform his duties hereunder, as determined
by the Company in its sole discretion. During the Term, Executive shall devote
his entire working time, attention, labor, skill and energies in the business of
the Company, and shall not, without the consent of the Company, be actively
engaged in any other business activity, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage.

 

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

 

(a) Base Salary. An annual base salary (“Base Salary”) of not less than $262,000
payable in equal installments in accordance with the Company’s normal payroll
procedures. Executive may receive increases in his Base Salary from time to
time, as approved by the CEO and the Compensation Committee of the Board of
Directors of the Company. Base Salary of Executive will first be reviewed for
Base Salary to be paid in calendar year 2005.

 

(b) Annual Bonus. Executive shall be eligible for an annual cash bonus (“Annual
Bonus”) under the Ventas, Inc. annual bonus plan, policy or program for senior
executives on the terms and conditions thereof in effect from time to time.

 

5. Benefits.

 

(a) Executive shall be entitled to participate in the Company’s long-term
incentive plan as in effect from time to time (any or all of which, the “LTIP”)
and be granted awards under such terms and conditions as may be determined by
the Committee (as defined in LTIP) from time to time. The methodology for the
valuation of Options for the Executive and allocation of any award amongst
equity interests for the Executive shall be consistent with that methodology
utilized by the Committee for other members of senior management of the Company.

 

(b) Executive shall be entitled to participate in the Ventas, Inc. 401(k)
Retirement Savings Plan (the “401(k) Plan”), Deferred Compensation Plan (if
any), medical, dental, long term disability, and group life insurance coverages
and fringe benefit plans, policies, practices, and programs, from time to time
in effect for executives of the Company and its affiliates in accordance with
the terms and conditions thereof.

 

(c) Executive shall be entitled to four weeks of paid vacation per calendar year
in accordance with the Company’s vacation plan, policy or program in effect from
time to time, at a time or times mutually agreed between Executive and the CEO.

 

(d) Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse Executive for such reasonable expenses upon receipt by
the Company of accounting in accordance with the Company’s reimbursement
policies and procedures in effect from time to time.

 

- 2 -



--------------------------------------------------------------------------------

6. Termination of Employment.

 

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Term. If the Company determines in good faith
that the Disability (as defined below) of Executive has occurred during the
Term, it may give to Executive written notice of its intention to terminate
Executive’s employment. In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties. For purposes of this Agreement, “Disability” shall mean a
mental or physical condition which, in the opinion of the Company, renders
Executive with or without reasonable accommodation unable or incompetent to
carry out his material job responsibilities which he held or the material duties
he was assigned at the time the disability was incurred, which has existed for
at least three months and which in the opinion of a physician selected by the
Company is expected to be permanent or to last for an indefinite duration or a
duration in excess of six months.

 

(b) Cause. The Company may terminate Executive’s employment during the Term for
Cause. For purposes of this Agreement, “Cause” shall mean the Executive’s (i)
indictment for, conviction of, or plea of nolo contendere to, any felony or a
misdemeanor involving fraud, dishonesty or moral turpitude; (ii) willful or
intentional material breach by Executive of his duties and responsibilities;
(iii) willful or intentional material misconduct by Executive in the performance
of his duties under this Agreement; (iv) willful or intentional failure to
comply with any lawful instruction or directive of the CEO; or (v) the
prohibition of Executive’s serving as an officer or Chief Financial Officer of
the Company by order of any United States federal or state agency or by order of
any federal or state court. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.

 

(c) Good Reason. Executive may terminate his employment during the Term for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean any of the
following:

 

(i) the assignment to the Executive of any duties materially and adversely
inconsistent with the Executive’s position (including offices, titles, reporting
requirements or responsibilities), authority or duties as prescribed by Section
2 or the Company’s requiring the Executive to be based at any office or location
other than the location described in Section 2 or any other action by the
Company which results in a diminution or other material adverse change in such
position, authority or duties;

 

(ii) the failure to pay Base Salary in at least the amount prescribed by Section
4(a);

 

(iii) the failure to provide Annual Bonus opportunity prescribed by Section
4(b);

 

- 3 -



--------------------------------------------------------------------------------

(iv) the failure to provide any equity award, plan or fringe benefits or
perquisites prescribed by Section 5;

 

(v) any other material adverse change to the terms and conditions of the
Executive’s employment (whether or not also described in clauses (i) through
(iv) above);

 

(vi) a failure by the Company to cause a successor, prior to or as of the date
it becomes a successor, to assume and agree to perform this Agreement in
accordance with the provisions of Section 11(c);

 

which in each case is not cured within thirty (30) days after written notice
from Executive to the Company setting forth in reasonable detail the facts and
circumstances claimed to constitute Good Reason and affording an opportunity to
cure. Any termination of employment by the Executive for Good Reason shall be
communicated to the Company by Notice of Termination in accordance with this
Agreement. The passage of time not in excess of 12 months after the Executive
has actual knowledge of an act or omission which constitutes Good Reason prior
to delivery of Notice of Termination or a failure by the Executive to include in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason shall not waive any right of the Executive under this
Agreement or preclude the Executive from asserting such fact or circumstance in
enforcing rights under this Agreement.

 

(d) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by notice (a “Notice of
Termination”) given in accordance with this Agreement. For purposes of this
Agreement, a Notice of Termination means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination by the Company (for Cause) or by the Executive (with Good
Reason) of Executive’s employment under the provision so indicated, and (iii)
specifies the intended termination date. The failure by the Company or Executive
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
the Company, respectively, hereunder or preclude the Company or Executive,
respectively, from asserting such fact or circumstance in enforcing their
respective rights hereunder.

 

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause or by the Executive for Good
Reason, the date specified in the Notice of Termination, (ii) if Executive’s
employment is terminated by the Company other than for Cause or Disability or
Executive resigns other than for Good Reason, the Date of Termination shall be
the date on which the Company or Executive notified Executive or Company,
respectively, of such termination and (iii) if Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

 

7. Obligations of the Company Upon Termination. Following any termination of
Executive’s employment hereunder except for a termination in connection with a
Change of

 

- 4 -



--------------------------------------------------------------------------------

Control (defined below) covered by Section 8 hereof, the Company shall pay
Executive his Base Salary through the Date of Termination and any amounts
accrued or owed (but yet unpaid) to Executive pursuant to the terms and
conditions of the executive benefit plans and programs of the Company at the
time such payments are due, including accrued and unpaid vacation. In addition,
subject to Executive’s execution of a general release of claims in form
substantially similar to the form attached hereto as Attachment A (the
“Release”), Executive shall be entitled to the following additional payments:

 

(a) Death or Disability. If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) the
prorated portion of the Annual Bonus Executive would have received for the year
of termination of employment assuming maximum individual and Company performance
(the “Maximum Annual Bonus”), in an amount equal to the product of such Maximum
Annual Bonus multiplied by a fraction, the numerator of which is the number of
days in the year of the termination of employment during which Executive was
employed by the Company and the denominator of which is 365. Such amount shall
be paid within 30 days of the date when such amounts would otherwise have been
payable to the Executive if Executive’s employment had not terminated (but not
earlier than the date the Release becomes irrevocable).

 

(b) Other than for Cause, or for Good Reason. If, during the Term, the Company
shall terminate Executive’s employment other than for Cause (but not for
Disability), or if the Executive shall terminate his employment for Good Reason,

 

(1) The Company shall pay Executive within 30 days of the date of termination of
employment (but not earlier than the date on which the Release becomes
irrevocable) a lump sum payment equal to one year of Executive’s annual Base
Salary as then in effect plus Executive’s Maximum Annual Bonus for the year of
termination.

 

(2) Executive shall be treated as having one additional year of service for
purposes of vesting in Restricted Stock then outstanding and not yet fully
vested, and the duration within which any Option awarded to Executive then
outstanding and vested and exercisable may be exercised shall be extended by one
year (but not beyond the maximum duration for Options permitted by the LTIP).

 

(3) During the one-year period beginning on the Date of Termination (the
“Severance Period”), the Company shall provide Executive with continued medical,
dental, long-term disability and life insurance benefits at the same levels as
if he remained actively employed during the Severance Period; provided that
Executive shall not participate in any bonus, vacation pay, retirement benefits,
long-term incentive, stock option or other equity grant plan, program or
arrangement after the Date of Termination, provided further, if Executive is
unable to participate in such benefit plans as offered by the Company to active
employees, the Company will pay to Executive the premium cost which the Company
pays for similarly situated active senior management employees; provided
further, that Executive shall pay the Company on a monthly basis the

 

- 5 -



--------------------------------------------------------------------------------

portion of the periodic cost of such continued coverage equal to the dollar
amount of such periodic cost as if he remained employed during the Severance
Period; provided further, that such welfare benefits shall be reduced to the
extent Executive receives similar benefits from a subsequent employer. As and to
the extent provided by the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), Executive will be eligible to continue his health
insurance benefits at his own expense for the statutory period prescribed by
COBRA following the “qualifying event” (as defined in COBRA) occurring at the
end of Severance Period and, later, to the extent provided in such benefit plan,
program or arrangement, to convert such benefits to an individual policy.

 

(4) Executive shall become immediately vested in all accounts or accrued
benefits under any defined contribution plan or program qualified under Section
401(a) of the Internal Revenue Code of 1986, as amended, including without
limitation the 401(k) Plan; provided that to the extent such vesting is not
allowed pursuant to the terms of such plans, the Company shall pay to Executive
an amount equal to the sum of the value of the unvested portion of such accounts
or accrued benefits as of the Date of Termination and forfeited by Executive due
to termination of employment.

 

(c) Cause; Executive Resignation. If Executive’s employment shall be terminated
by the Company for Cause or by the Executive other than for Good Reason (and
other than due to Executive’s death), during the Term, this Agreement shall
terminate without further additional obligations to Executive under this
Agreement, provided that the Company shall pay to Executive his Base Salary
through the Date of Termination.

 

(d) Death after Termination. In the event of the death of Executive during the
period Executive is receiving payments pursuant to this Agreement, Executive’s
designated beneficiary shall be entitled to receive the balance of the payments,
or in the event of no designated beneficiary, the remaining payments shall be
made in Executive’s estate.

 

8. Occurrence of a Change in Control.

 

(a) Termination other than for Cause, or for Good Reason. If during the Term a
Change of Control (as defined below) shall occur and within one year from the
date of the occurrence of such Change of Control the Company shall terminate
Executive’s employment other than for Cause or the Executive shall terminate his
employment for Good Reason (a “Change of Control Severance”), subject to
Executive’s execution of the Release and in lieu of the benefits under Section 7
hereof,

 

(1) The Company shall pay Executive within 30 days of the date of termination of
employment (but not earlier than the date on which the Release becomes
irrevocable) a lump sum payment equal to two (2) times the sum of (i) one year
of Executive’s annual Base Salary as then in effect, plus (ii) Executive’s
Maximum Annual Bonus for the year of termination, plus (iii) the fair market
value (determined as of the Date of Termination) of the maximum number of shares
of Restricted Stock authorized to be granted to Executive under the LTIP in the
year of termination assuming all performance criteria for such award were deemed
satisfied.

 

- 6 -



--------------------------------------------------------------------------------

(2) All Options held by Executive for which the exercise period has not yet
lapsed or expired shall become fully vested and exercisable and all Restricted
Stock held by Executive shall become fully vested.

 

(3) During the two (2) year period commencing on the date of the Change of
Control Severance (“Change of Control Severance Period”) the Company shall
provide Executive with continued medical, dental, long-term disability and life
insurance benefits at the same levels as if he remained actively employed during
the Change of Control Severance Period; provided that Executive shall not
participate in any bonus, vacation pay, retirement benefits, long-term
incentive, stock option or other equity grant plan, program or arrangement after
the Date of Termination, provided further, if Executive is unable to participate
in such benefit plans as offered by the Company to active employees, the Company
will pay to Executive the premium cost which the Company pays for similarly
situated active senior management employees; provided further, that Executive
shall pay the Company on a monthly basis the portion of the periodic cost of
such continued coverage equal to the dollar amount of such periodic cost as if
he remained employed during the Change of Control Severance Period; provided
further, that such welfare benefits shall be reduced to the extent Executive
receives similar benefits from a subsequent employer. As and to the extent
provided by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), Executive will be eligible to continue his health insurance
benefits at his own expense for the statutory period prescribed by COBRA
following the “qualifying event” (as defined in COBRA) occurring at the end of
the two (2) year period and, later, to the extent provided in such benefit plan,
program or arrangement, to convert such benefits to an individual policy.

 

(4) Executive shall become immediately vested in all accounts or accrued
benefits under any defined contribution plan or program qualified under Section
401(a) of the Internal Revenue Code of 1986, as amended, including without
limitation the 401(k) Plan; provided that to the extent such vesting is not
allowed pursuant to the terms of such plans, the Company shall pay to Executive
an amount equal to the sum of the value of the unvested portion of such accounts
or accrued benefits as of the Date of Termination and forfeited by Executive due
to termination of employment.

 

(b) For purposes of this Agreement, a “Change in Control” means the occurrence
of any of the following events:

 

(1) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as defined
in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “1934 Act”) and
used in Section 13(d) and 14(d) thereof, including a “group as defined in
Section 13(d)) immediately after which such Person has “Beneficial Ownership”
(within the mean of Rule 13d-3 under the 1934 Act) of 35% or more

 

- 7 -



--------------------------------------------------------------------------------

of the combined voting power of Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in an acquisition by (i) the Company or any
of its subsidiaries, (ii) an employee benefit plan (or a trust forming a part
thereof) maintained by the Company or any of its subsidiaries or (iii) any
Person in connection with an acquisition referred to in the preceding clause
(i), shall not constitute an acquisition which would cause a Change in Control.

 

(2) The individuals who, as of December 31, 2004, constituted the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute over 50% of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of over 50% of the Incumbent Board, such new director shall,
for purposes of this Section 8(b), be considered as though such person were a
member of the Incumbent Board; provided, further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in the former Rule 14a-11 promulgated under the 1934 Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest.

 

(3) Consummation of a merger, consolidation or reorganization involving the
Company, unless each of the following events occurs in connection with such
merger, consolidation or reorganization:

 

(i) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, over 50% of the combined
voting power of all voting securities of the corporation resulting from such
merger or consolidation or reorganization (the “Surviving Company”) over which
any Person has Beneficial Ownership in substantially the same proportion as
their ownership of the Voting Securities immediately before such merger,
consolidation or reorganization.

 

(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute over 50% of the members of the board of directors of
the Surviving Company; and

 

(iii) no Person (other than the Company, any of its subsidiaries, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Company or any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of 35% or more of the
then outstanding Voting Securities) has Beneficial Ownership of 35% or more of
the combined voting power of the Surviving Company’s then outstanding voting
securities.

 

- 8 -



--------------------------------------------------------------------------------

(4) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

 

(5) Approval by Company’s stockholders of an agreement for the sale or other
disposition of all or substantially all of the assets of the Company to any
Person (other than a transfer to a subsidiary of the Company).

 

(6) Any other event that the Board shall determine constitutes an effective
Change in Control of Company.

 

(7) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

9. Restrictive Covenants.

 

(a) Confidentiality.

 

(i) Executive shall not, unless written permission is granted by the Company,
disclose to or communicate in any manner with the press or any other media about
his employment with the Company, the terms of this Agreement, the termination of
his employment with the Company, the Company’s businesses or affairs, the
Company’s officers, directors, employees and/or consultants, or any matter
related to any of the foregoing.

 

(ii) Executive acknowledges that it is the policy of the Company and its
subsidiaries to maintain as secret and confidential all valuable and unique
information and techniques acquired, developed or used by the Company and its
subsidiaries relating to their business, operations, actual or potential
products, strategies, potential liabilities, employees, tenants, proposed or
perspective tenants and customers, business partners and customers, (including
without limitation information protected by the company’s attorney/client, work
product, or tax advisor/audit privileges; tax matters and information; financial
analysis models; the Company’s strategic plans; negotiations with third parties;
methods, policies, processes, formulas, techniques, know-how and other
knowledge; trade practices, trade secrets, or financial matters; lists of
customers or customers’ purchases; lists of suppliers, manufacturers,
representatives, or other distributors; lists of and

 

- 9 -



--------------------------------------------------------------------------------

information about tenants; requirements for systems, programs, machines, or
their equipment; information regarding the Company’s bank accounts, credit
agreement or financial projections information; information regarding the
Company’s directors or officers or their personal affairs) which gives the
Company and its subsidiaries a competitive advantage in the businesses in which
the Company and its subsidiaries are engaged (“Confidential Information”).
“Confidential Information” shall not include information that (A) is or becomes
generally available to the public other than as a result of a disclosure by
Executive in violation of this Agreement, (B) was available to Executive on a
non-confidential basis prior to the date hereof, or (C) is compelled to be
disclosed by a court or governmental agency, provided that prior written notice
is given to the Company and Executive cooperates with the Company in any efforts
by the Company to limit the scope of such obligation and/or to obtain
confidential treatment of any material disclosed pursuant to such obligation.
Executive recognizes that all such Confidential Information is the sole and
exclusive property of the Company and its subsidiaries, and that disclosure of
Confidential Information would cause damage to the Company and its subsidiaries.
Executive shall not disclose, directly or indirectly, any Confidential
Information obtained during his employment with the Company, and will take all
necessary precautions to prevent disclosure, to any unauthorized individual or
entity inside or outside the Company, and will not use the Confidential
Information or permit its use for the benefit of Executive or other third party
other than the Company. These obligations shall continue for so long as the
Confidential Information remains Confidential Information.

 

(b) Noncompetition, Nonsolicitation, Noninterference. Executive shall not during
the Term, and during the one-year period after the termination of Executive’s
employment with the Company for any reason (the “Restricted Period”), either
directly or indirectly (through another business or person) engage in or
facilitate any of the following activities anywhere in the United States:

 

(i) hiring, recruiting, engaging as a consultant or adviser, employing or
attempting or soliciting to hire, recruit or employ any person employed by the
Company or any subsidiary, or causing or attempting to cause any third party to
do any of the foregoing;

 

(ii) causing or attempting to cause any person employed at any time during the
Restricted Period by the Company or any subsidiary to terminate his or her
relationship with the Company or any subsidiary;

 

(iii) soliciting, enticing away, or endeavoring to entice away, or otherwise
interfering with any employee, customer, tenant, financial partner, vendor,
supplier or other similar business relation, who at any time during the
Restricted Period or who at any time during the period commencing one year prior
to the Date of Termination, to the Executive’s knowledge, maintained a material
business relationship with the Company or any subsidiary or with whom the
Company is targeting for a material business relationship or is engaged in
discussions with to commence a material business relationship at the time of the
Executive’s termination of employment with the Company; or

 

- 10 -



--------------------------------------------------------------------------------

(iv) performing services as an employee, director, officer, consultant,
independent contractor or advisor; or investing in, whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest or a connection to any healthcare REIT (real estate investment trust),
or any person which owns in excess of five percent of the issued and outstanding
equity interest of a healthcare REIT, or any other company, entity or person
that directly and materially competes with the Company anywhere in the United
States. Nothing in this Section (iv) shall, however, restrict Executive from (A)
making an investment in and owning up to one-percent (1%) of the common stock of
any company whose stock is listed on a national exchange, provided that such
investment does not give Executive the right or ability to control or influence
the policy decisions of any direct competitor, or (B) except as provided in
Section 9(c) below, performing services as an employee, director, officer,
consultant, independent contractor or advisor in an operating company which
provides healthcare services or goods other than leasing or financing of real
property (for example, a hospital or a nursing facility).

 

(c) Other Prohibited Activities. Executive acknowledges that his position at the
Company provides him with access to highly sensitive information concerning the
Company’s principal lessee and its affiliates and leases to such lessee and its
affiliates which are critical to the Company’s ability to effectively function
and to the properties to be purchased by the Company, and that if Executive were
to provide services for such principal lessee and/or its’ affiliates such
services would cause irreparable damages to the Company. Executive shall not
during the Term and the Restricted Period, either directly or indirectly
(through another business or person) engage in or facilitate any of the
following activities anywhere in the United States or in any location outside
the United States where the Company conducts or plans to conduct business:
performing services as an employee, director, officer, consultant, independent
contractor or advisor; or investing in, whether in the form of equity or debt,
owning any interest or otherwise having an ownership or other interest or a
connection to Kindred Healthcare, Inc. or any of its parent, sister, subsidiary
or affiliated entities in any manner, including without limitation as an owner,
principal, partner, officer, director, stockholder, employee, consultant,
contractor, agent, broker, representative or otherwise (unless Executive becomes
a stockholder in Kindred Healthcare as part of a restructuring of Kindred
Healthcare where the Company’s stockholders receive Kindred Healthcare stock),
provided, however that subsection ( c) shall not preclude Executive from owning
any equity or debt interest in Kindred Healthcare to which he became entitled by
reason of his previous employment by Kindred Healthcare.

 

(d) Non-Disparagement.

 

(i) Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that the Company and/or any
of its affiliates, together with their respective present or former officers,
directors,

 

- 11 -



--------------------------------------------------------------------------------

partners, stockholders, employees and agents, and each of their predecessors,
successors and assigns, engaged in any wrongful, unlawful, unethical or improper
conduct, whether relating to Executive’s employment (or termination thereof),
the business or operations of the Company, or otherwise; or (B) disparages,
impugns or in any way reflects adversely upon the business, good will, products,
business opportunities, competency, character, behavior or reputation of the
Company and/or any of its affiliates, together with their respective present or
former officers, directors, partners, stockholders, employees and agents, and
each of their predecessors, successors and assigns.

 

(ii) Nothing herein shall be deemed to preclude Executive or the Company from
providing truthful testimony or information pursuant to subpoena, court or other
similar legal process.

 

(e) New Employer. Executive shall provide the terms and conditions of this
Section 9 to any prospective new employer or new employer and shall permit the
Company to contact any such company, entity or individual to confirm Executive’s
compliance with this Section 9 and shall provide the Company with such
information as it requests to allow such inquiry.

 

(f) Reasonableness of Restrictive Covenants.

 

(i) Executive acknowledges that the covenants contained in this Section 9 are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information, its reputation, and in its relationships with
its employees, customers, and suppliers.

 

(ii) The Company has, and the Executive has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. Executive acknowledges that his observance of
the covenants contained herein will not deprive Executive of the ability to earn
a livelihood or to support his dependents.

 

(g) Right to Injunction. In recognition of the confidential nature of the
Confidential Information, and in recognition of the necessity of the limited
restrictions imposed by Section 9, Executive and the Company agree that it would
be impossible to measure solely in money the damages which the Company would
suffer if Executive were to breach any of his obligations hereunder. Executive
acknowledges that any breach of any provision of this Agreement would
irreparably injure the Company. Accordingly, Executive agrees that if he
breaches any of the provisions of Section 9, the Company shall be entitled, in
addition to any other remedies to which the Company may be entitled under this
Agreement or otherwise, to an injunction to be issued by a court of competent
jurisdiction, to restrain any breach, or threatened breach, of any provision of
Section 9, and Executive hereby waives any right to assert any claim or defense
that the Company has an adequate remedy at law for any such breach.

 

- 12 -



--------------------------------------------------------------------------------

(h) Assistance. During the one-year period following a termination of
Executive’s employment with the Company, Executive shall from time to time
provide the Company with such reasonable assistance and cooperation as the
Company may reasonably from time to time request in connection with any
financial and business issues, investigation, claim, dispute, judicial,
legislative, administrative or arbitral proceeding, or litigation (any of the
foregoing, a “Proceeding”) arising out of matters within the knowledge of
Executive and related to his position as an employee of the Company. Such
assistance and cooperation shall include providing information, declarations or
statements to the Company, signing documents, meeting with attorneys or other
representatives of the Company, and preparing for and giving truthful testimony
in connection with any Proceeding or related deposition. Executive shall agree
to also make himself available to assist the Company with transition of
Executive’s duties to his successor and addressing ongoing issues and problems.
In any such instance, Executive shall provide such assistance and cooperation at
times and in places mutually convenient for the Company and Executive and which
do not unreasonably interfere with Executive’s business or personal activities.
If and to the extent that the Company shall require Executive to render
assistance pursuant to this Section 9(h), the Company shall pay the Executive
$150 per hour for such services. The Company shall reimburse Executive’s
reasonable out-of-pocket costs and expenses in connection with such assistance
and cooperation upon Executive’s written request in such form and containing
such information as the Company shall reasonably request.

 

10. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of the
Company, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the commercial arbitration rules and
procedures of JAMS, and judgment upon the award may be entered in any court
having jurisdiction thereof. Each party shall bear its own costs, legal fees and
other expenses respecting such arbitration; provided, however, if one party
shall prevail in the claims in such arbitration, the non-prevailing party shall
pay the prevailing party’s costs, legal fees and other expenses respecting such
arbitration.

 

11. Successors.

 

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same amount that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

- 13 -



--------------------------------------------------------------------------------

12. Other Severance Benefits. Executive hereby agrees that in consideration for
the payments to be received under Sections 7 or 8 of this Agreement, Executive
waives any and all rights to any payments or benefits under any plans, programs,
contracts or arrangements of the Company or their respective affiliates that
provide for severance payments or benefits upon a termination of employment.

 

13. Certain Additional Payments by the Company. If Executive becomes entitled to
any payments or benefits pursuant to the terms of or by reason of this Agreement
(in the aggregate, “Payments” or singularly, “Payment”), which Payments are
subject to the tax imposed by Section 4999 or any successor provision of the
Internal Revenue Code of 1986, as amended (the “Code”) or any similar state or
local tax (such excise tax is hereinafter referred to as the “Excise Tax”), the
Company shall pay Executive an additional amount (“Gross-Up Payment”) such that
the net amount retained by Executive, after deduction or payment of (i) any
Excise Tax on Payments, and (ii) any federal, state and local income tax and
Excise Tax upon the payment provided for by this Section, shall be equal to the
full amount of the Payments. Notwithstanding the foregoing provisions of this
Section 13, if it shall be determined that Executive is entitled to the Gross-Up
Payment, but that the Parachute Value (defined below) of all Payments does not
exceed 110% of the Safe Harbor Amount (defined below), then except as provided
below, no Gross-Up Payment shall be made to Executive and the amounts payable
under this Agreement shall be reduced (but not below zero) so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount. Such
reduction, if applicable, shall be made by first reducing the payments under
Section 8(a)(1) unless an alternative method of reduction is elected by
Executive, and in any event shall be made in such a manner as to maximize the
value of all Payments actually made to Executive. For purposes of this Section
13, the “Parachute Value” of a Payment means the present value, as of the date
of the Change of Control, for purposes of Section 280G of the Code, of the
portion of such Payment that is a “parachute payment” under Section 280G(b)(2)
of the Code; and the “Safe Harbor Amount” means 2.99 times Executive’s “base
amount” within the meaning of Section 280G(b)(3) of the Code.

 

14. Withholding. The Company may withhold all applicable required federal,
state, local and other employment, income and other taxes from any and all
payments to be made pursuant to this Agreement.

 

15. No Mitigation. Executive shall have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder, shall not be
reduced or offset by any such compensation except that the welfare benefits
provided pursuant to Section 7(b)(3) or 8(a)(3) shall be reduced as provided by
Section 7(b)(3) or 8(a)(3), respectively, to the extent Executive receives
similar benefits from a subsequent employer.

 

16. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation of receipt, addressed as follows:

 

If to Executive: at the most recent address on file with the Company.

 

- 14 -



--------------------------------------------------------------------------------

If to Company:

 

Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, KY 40223

Attn.: General Counsel

 

17. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

 

18. Entire Agreement; Amendment. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral, with
respect to the subject matter hereof. No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Executive and the Company.

 

19. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Kentucky.

 

20. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

 

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

VENTAS, INC.

By:

 

/s/ T. Richard Riney

--------------------------------------------------------------------------------

   

T. Richard Riney

   

Executive Vice President

   

/s/ Richard A. Schweinhart

--------------------------------------------------------------------------------

   

Richard A. Schweinhart

   

Executive

 

- 16 -



--------------------------------------------------------------------------------

Attachment A

 

Employment Agreement by and between Ventas, Inc. and Richard A. Schweinhart

General Release

 

This agreement, release and waiver (the “Agreement”), made as of the      day of
                    ,          (the “Effective Date”), is made by and between
Ventas, Inc. (together with all successors thereto, “Company”) and
                                 (“Executive”).

 

WHEREAS, the Executive and the Company have entered into the an Employment
Agreement dated the      day of                                 ,         
(“Employment Agreement”);

 

NOW THEREFORE, in consideration for receiving benefits and severance under the
Employment Agreement and in consideration of the representations, covenants and
promises set forth in this Agreement, the parties agree as follows:

 

1. Release. Except with respect to the Company’s obligations under the
Employment Agreement, the Executive, and Executive’s heirs, executors, assigns,
agents, legal representatives, and personal representatives, hereby releases,
acquits and forever discharges the Company, its agents, subsidiaries,
affiliates, and their respective officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the day prior to
execution of this Agreement, including but not limited to any and all such
claims and demands directly or indirectly arising out of or in any way connected
with the Executive’s employment with the Company; the Executive’s termination of
employment with the Company; claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, sabbatical
benefits, severance benefits, or any other form of compensation or equity;
claims pursuant to any federal, state, local law, statute, ordinance or cause of
action including, but not limited to, the federal Civil Rights Act of 1964, as
amended; the federal Age Discrimination in Employment Act of 1967, as amended;
the federal Americans with Disabilities Act of 1990; tort law; contract law;
wrongful discharge; discrimination; fraud; defamation; harassment; emotional
distress; or breach of the implied covenant of good faith and fair dealing. This
Release does not apply to the payment of any benefits to which the Executive may
be entitled under a Company sponsored tax qualified retirement or savings plan,
nor to any rights of the Executive to indemnification under the Articles of
Incorporation or by-laws of the Company or other agreement between Executive and
the Company, nor to any rights of the Executive under any directors’ and
officers’ liability insurance policy maintained by the Company.

 

2.

No Inducement. Executive agrees that no promise or inducement to enter into this
Agreement has been offered or made except as set forth in this Agreement, that
the Executive is entering into this Agreement without any threat or coercion and
without

 

A-1



--------------------------------------------------------------------------------

reliance on any statement or representation made on behalf of the Company or by
any person employed by or representing the Company, except for the written
provisions and promises contained in this Agreement.

 

3. Damages. The parties agree that damages incurred as a result of a breach of
this Agreement will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Agreement. It is also agreed that, in the event
Executive files a claim against the Company with respect to a claim released by
Executive herein (other than a proceeding before the EEOC), the Company may
withhold, retain, or require reimbursement of all or any portion of the benefits
and severance payments under the Employment Agreement until such claim is
withdrawn by Executive.

 

4. Advice of Counsel; Time to Consider; Revocation. Executive acknowledges the
following:

 

  (a) Executive has read this Agreement, and understands its legal and binding
effect. Executive is acting voluntarily and of Executive’s own free will in
executing this Agreement.

 

  (b) Executive has been advised to seek and has had the opportunity to seek
legal counsel in connection with this Agreement.

 

  (c) Executive was given at least [21][45] days to consider the terms of this
Agreement before signing it.

 

Executive understands that, if Executive signs the Agreement, Executive may
revoke it within seven days after signing it. Executive understands that this
Agreement will not be effective until after the seven-day period has expired.

 

5. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.

 

6. Amendment. This Agreement shall not be altered, amended, or modified except
by written instrument executed by the Company and the Executive. A waiver of any
portion of this Agreement shall not be deemed a waiver of any other portion of
this Agreement.

 

7. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

8. Headings. The headings of this Agreement are not part of the provisions
hereof and shall not have any force or effect.

 

A-2



--------------------------------------------------------------------------------

9. Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the Commonwealth of Kentucky without
regard to its choice of law principles.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
specified below.

 

EXECUTIVE

 

--------------------------------------------------------------------------------

DATE:

 

 

--------------------------------------------------------------------------------

VENTAS, INC.

BY:

 

 

--------------------------------------------------------------------------------

TITLE:

 

 

--------------------------------------------------------------------------------

DATE:

 

 

--------------------------------------------------------------------------------

 

A-3